Exhibit 10.5

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

AMENDMENT TO

RESTRICTED STOCK AGREEMENT

This AMENDMENT TO RESTRICTED STOCK AGREEMENT (this “Amendment”) is made
effective as of                     , by and between Hornbeck Offshore Services,
Inc. (the “Company”) and                      (“Employee”).

WITNESSETH THAT:

WHEREAS, Employee and the Company entered into that certain Restricted Stock
Agreement dated effective as of                     , 20     (the “Agreement”),
pursuant to which the Company granted Restricted Shares (as defined in the
Agreement) to Employee on the terms described therein;

WHEREAS, the parties desire to amend the Agreement to clarify the Company’s
intent and to ensure that the rights of Employee under the Agreement conform to
rights granted to the Company’s other named executive officers.

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

1. Defined Terms. Each capitalized term used herein but not otherwise defined
herein has the meaning given such term in the Agreement. Unless otherwise
indicated, all section references in this Amendment refer to sections of the
Agreement.

2. Amendment to Section 4(d). Section 4(d) is hereby amended by deleting it and
replacing it in its entirety to read as follows:

(d) Death or Disability. In the event of the Employee’s death or Disability
during the Measurement Period then (i) the Company shall determine the Relative
Performance Rank on the business day immediately prior to such death or
Disability as if such day of determination was the end of the Measurement Period
and, if not previously forfeited, Employee shall vest in and have a
non-forfeitable right to the greater of (x) the Base Restricted Shares or
(y) that percentage of the Base Restricted Shares and that percentage of the
Bonus Restricted Shares corresponding to the Relative Performance Rank, as set
forth in the table in paragraph (e) of this Section 4, and (ii) Employee shall,
for no consideration, forfeit to the Company upon such death or Disability all
of the Restricted Shares that remain unvested at such time.

3. Amendment to Section 4(f). Section 4(f) is hereby amended by deleting it and
replacing it in its entirety to read as follows:



--------------------------------------------------------------------------------

(f) Change of Control. If a Change of Control occurs during the Measurement
Period then (i) the Company shall determine the Relative Performance Rank on the
business day immediately prior to such Change of Control as if such day of
determination was the end of the Measurement Period and, if not previously
forfeited, Employee shall vest in and have a non-forfeitable right to the
greater of (x) the Base Restricted Shares or (y) that percentage of the Base
Restricted Shares and that percentage of the Bonus Restricted Shares
corresponding to the Relative Performance Rank, as set forth in the table in
paragraph (e) of this Section 4, above, and (ii) Employee shall, for no
consideration, forfeit to the Company upon such Change of Control all of the
Restricted Shares that remain unvested at such time.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
an authorized officer and Employee has executed this Amendment, all as of the
date first above written.

 

HORNBECK OFFSHORE SERVICES, INC. By:  

 

Title:  

 

EMPLOYEE

 

Name:  

 

 

2